DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-11, 15, and 17-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2007/0203498 (Gerber).
2. Gerber discloses an anchoring system (FIG. 1) for securing suture to bone (FIG. 3-4), comprising an implant (body 12), a proximal member (clamp element 32), and an inserter (driver device 50). The implant has an external surface (external surface of FIG. 1) and a distal tip (distal end area 18). The distal tip has a suture securing portion (bore 24 which is the same as suture eyelet 36 disclosed in this application) structured to enable a suture (suture 60) to pass through the suture securing portion from one side to the opposite side (FIG. 2; P0059). The external surface has external surface features (projections 16) for securing the implant within surrounding bone (FIG. 1 and 4; P0057 and P0078) and a suture channel (grooves 25) for permitting the suture to slide freely along the external surface for tissue tensioning (FIG. 4; P0059 and P0070). The proximal member is movable distally to engage the distal tip and to fix the suture in place within the implant and relative to the bone (FIG. 2 and 4; P0071). The inserter is removably engageable with a proximal end (proximal end 22) of the implant (FIG. 2 and P0066). 
3. The suture securing portion is a suture eyelet (FIG. 2; P0059). 
4. The proximal member is a screw member (“headless screw” at P0064). 

6. The inserter includes a handle portion (“handpiece” at P0067) disposed at a proximal end thereof (P0067). 
7. The handle portion is a knob (“handpiece” at P0067 can reasonably be considered a “knob” since it is a projecting actuatable part at P0071) which is actuatable to engage the proximal member to the distal tip of the implant (P0067 and P0071). 
8. The external surface features are ribs (FIG. 1; P0057). 
9. The ribs are triangular-shaped (FIG. 1). 
10. The inserter includes a plurality of suture cleats (stubs 58, 59)(FIG. 1; P0067). 
11. The proximal member is comprised of a biocompatible material (e.g., bioabsorbable material or titanium at P0047 and P0088-P0089). 
15. The inserter includes a handle portion (handpiece” at P0067) and an engagement tube (rod 52) structured to engage with a proximal end of the proximal member (FIG. 1-2; P0066). 
17. Gerber discloses an anchoring system (FIG. 1) for securing suture to bone (FIG. 3-4), comprising a distal member (body 12), a proximal member (clamp element 32), and an inserter (driver device 50). The distal member has an external surface (external surface of FIG. 1) and a suture securing portion (bore 24 which is the same as suture eyelet 36 disclosed in this application) structured to enable a suture (suture 60) to pass through the suture securing portion from one side to the opposite side (FIG. 2; P0059). The external surface has one or more external surface features (projections 16) for securing the distal member within surrounding bone (FIG. 1 and 4; P0057 and P0078) and a suture channel (grooves 25) for permitting the suture to slide along the external surface for tissue tensioning (FIG. 4; P0059 and P0070). The proximal 
18. The distal member includes a distal tip portion (distal end area 18). The suture securing portion is located at the distal tip portion (FIG. 1; P0058). 
19. The suture securing portion is a suture eyelet (FIG. 2; P0059). 
20. The distal member includes a threaded internal surface (inner thread 30) structured to engage with a threaded external surface (outer thread 36) of the proximal member (P0063).
21. Gerber discloses an anchor (FIG. 1) for securing suture to bone (FIG. 3-4), comprising an implant (body 12) and a proximal member (clamp element 32). The implant has an external surface (external surface of FIG. 1) and a distal tip (distal end area 18 having tip 20). The distal tip has a suture securing portion (bore 24 which is the same as suture eyelet 36 disclosed in this application) structured to enable a suture (suture 60) to pass through the suture securing portion from one side to the opposite side (FIG. 2; P0059). The external surface has one or more external surface features (projections 16) for securing the implant within surrounding bone (FIG. 1 and 4; P0057 and P0078) and a suture channel (grooves 25) for permitting the suture to slide along the external surface for tissue tensioning (FIG. 4; P0059 and P0070). The proximal member is movable distally to engage the distal tip and to fix the suture in place within the implant and relative to the bone (FIG. 2 and 4; P0071). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0203498 (Gerber), as applied to claim 11 above, and further in view of US 2008/0086138 (Stone).
Gerber discloses the invention substantially as claimed as discussed above and further discloses the biocompatible material being titanium (P0047 and P0088-P0089) but does not disclose the biocompatible material being PEEK. Stone teaches an anchoring system in the same .
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0203498 (Gerber), as applied to claim 2 above, and further in view of US 2009/0312793 (Huxel).
Gerber discloses the invention substantially as claimed as discussed above but does not disclose spikes or knurling for improving suture retention after fixation. Huxel teaches an implant in the same field of endeavor having spikes or knurling for improving suture retention after fixation (FIG. 36-37; P0145) for the purpose of enhancing suture retention (FIG. 36-37; P0145). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant of Gerber to include spikes or knurling as taught by Huxel in order to enhance suture retention.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0203498 (Gerber), as applied to claim 15 above, and further in view of US 2008/0004659 (Burkhart).
Gerber discloses the invention substantially as claimed as discussed above but does not disclose the engagement tube being rotatable relative to the handle portion. Burkhart teaches an anchoring system in the same field of endeavor having an inserter (100) with a handle portion (22) and an engagement tube (42) rotatable relative to the handle portion (FIG. 15-15a; P0039) for the purpose of rotatably fixing a first portion of the implant while simultaneously rotatably driving a second portion of the implant (FIG. 15-15a; P0039). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engagement tube of Gerber to be rotatable relative to the handle portion as taught by Burkhart in order to rotatably fix a first portion of the implant while simultaneously rotatably drive a second portion of the implant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2009/0112270 (Lunn) and US 5,957,953 (DiPoto) teach related anchoring systems which appear to anticipate the claims as currently presented; and
US 9,277,910 (Nason ‘910), US 9,295,460 (Hoof), and US 10,238,377 (Nason ‘377) claims related anchoring systems which appear to raise double patenting rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771